Case: 12-16364     Date Filed: 09/16/2014   Page: 1 of 17


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                   No. 12-16364
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket No. 6:11-cv-00045-BAE-JEG



CURTIS SPIRES,
a.k.a. Jimmie Canupp, Jr.,

                                                                 Plaintiff-Appellant,

                                        versus

JOHN PAUL,
Deputy Warden of Care and Treatment,
Georgia State Prison,
OFFICER MYER,
Individually and in his official capacity,
KIM THOMAS,
LARRY BREWTON,
Unit Manager, Georgia State Prison,
OFFICER TAMMIE THOMAS,
Emergency Response Team,
Georgia State Prison, et al.,

                                                             Defendants-Appellees.
             Case: 12-16364     Date Filed: 09/16/2014    Page: 2 of 17


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (September 16, 2014)

Before HULL, MARCUS, and FAY, Circuit Judges.

PER CURIAM:

      Curtis Spires, an inmate at Georgia State Prison (“GSP”), appeals the district

judge’s order granting two GSP officials’ motions to dismiss and the order

granting summary judgment to two other officials in an 42 U.S.C. § 1983 action

alleging Eighth Amendment violations. We affirm summary judgment in favor of

two officials, reverse the dismissal of the claims against the other two, and remand

for further proceedings.

                               I. BACKGROUND

      This case involves two distinct sets of claims. First is Spires’s claim that

Unit Manager Larry Brewton and Security Chief Doug Williams violated the

Eighth Amendment by allowing an attack by his former cellmate, Deondrea Lee.

Second, Spires claims Officer Tammie Thomas and Deputy Warden of Care and

Treatment John Paul violated the Eighth Amendment by placing him in a cell

without potable water, which forced him to drink from a toilet. The district judge

granted summary judgment to Williams and Brewton and dismissed the claims


                                          2
                Case: 12-16364       Date Filed: 09/16/2014      Page: 3 of 17


against Thomas and Paul. We first address the relevant facts underlying the attack

and then move to deprivation of potable water.

A.    Attack by Deondrea Lee

      On August 9, 2010, Deondrea Lee was assigned to Spires’s cell. Their

pairing was not peaceful. Lee started by threatening to commit violence against

Spires if he ate pork.1 Spires complained to an unknown corrections officer,

“Hall” about Lee. In the presence of Officer Hall, Lee threatened to rape and kill

Spires. He submitted several “witness statement” forms to GSP officials, 2

complaining of the danger to him from Lee. On August 12, Lee punched Spires in

the face and, later that night, digitally raped Spires. Spires never reported the

attacks. An unknown number of days after the August 12 incident, Spires

complained to Brewton that “[he] was having problems with [Lee] and . . . wanted

to be moved.” ROA at 662. On August 17, Spires submitted a new witness

statement form, this time to Brewton. In the form, Spires stated: “I am in fear for

my life from Deondre[a] Lee my roommate . . . . I have been threatened w[ith]

bodily harm . . . but no one is helping me.” ROA at 713. Brewton forwarded the

witness statement to GSP’s classification committee, which handles placement of

prisoners. One day later, Spires was removed from the cell.


      1
          Lee, a Muslim, objected to Spires’s consumption of pork during Ramadan.
      2
          A “witness statement” is a form used by inmates seeking protection.

                                                3
               Case: 12-16364      Date Filed: 09/16/2014      Page: 4 of 17


       On October 18, two months later, Spires was assigned by the classification

committee to be housed in Building E-4. Lee previously had been assigned to the

same building. The same day that Spires arrived in Building E-4, Lee assaulted

him. He suffered trauma to his head and a broken finger. Afterwards, Williams

and Brewton spoke with Spires about the attack.

B.     Spires’s Confinement Without Potable Water 3

       After Spires was removed from the cell with Lee, but before the October 18

assault, Spires was caught with marijuana. As punishment, he was to spend 21

days in an isolation cell. On September 28, while en route to the isolation cell,

Officer Thomas asked Spires who had given him the marijuana. Spires refused to

answer, and Thomas said: “Enjoy your stay in isolation with no water to drink.”

ROA at 109. Over the next two days, Spires informed several officers that the sink

in his cell was not working; consequently, there was no potable water in his cell.

Because of Spires’s extreme thirst, he had to drink water from the toilet. On

October 1, after begging several GSP officers for water, one gave him four cups of

water. The next day, he again had to drink water from the toilet because of

extreme thirst.

       On October 3, Spires wrote letters to Deputy Warden Paul and two other

officials and informed them of his “ordeal of no water in cell from which to drink
       3
        We assume these facts, which are alleged in the complaint, are true for the purpose of
reviewing a dismissal. See Lanfear v. Home Depot, Inc., 679 F.3d 1267, 1275 (11th Cir. 2012).

                                              4
              Case: 12-16364    Date Filed: 09/16/2014    Page: 5 of 17


and . . . drinking from [a] toilet was a[]lot to ask of someone.” ROA at 111.

Spires asked Paul to look into the matter. Later that day, Spires experienced

cramps, vomiting, diarrhea, and blood in his stool. He continued to ask various

GSP officers for drinking water over the next two days.

      On October 6, Spires received a response from Paul stating:

             You have no water in your cell in which to drink from.
             Should have thought of the consequences before you got
             caught with dope! You made yet another bad decision
             that cost you the privile[]ge of walking around. If your
             sink fountain does not work inform cell block officer so
             that they can do a work order.
ROA at 113. Spires continued to be sick, exhibited blood in his stool, and was

unable to eat for the several days. Potable water was provided to Spires’s cell

seven days later.

C.    Proceedings in District Court

      Spires filed suit and asserted the defendants violated his Eighth Amendment

rights as follows: (1) Officer Thomas, by placing Spires in a cell without potable

water; (2) Deputy Warden Paul, by failing to remedy the lack of potable water in

his isolation cell; (3) Unit Manager Brewton, by ignoring Spires’s complaints

about Lee, which resulted in Lee’s attack on Spires; and (4) Brewton and Security

Chief Williams, by allowing Spires to be moved into the same building as Lee,

which likewise resulted in Lee’s attack on Spires.



                                         5
              Case: 12-16364     Date Filed: 09/16/2014   Page: 6 of 17


      The defendants moved to dismiss all claims. The district judge dismissed

Spires’s claims against Thomas and Paul for failure to state a claim, but denied the

motion to dismiss as to Spires’s claims against Brewton and Williams. After

discovery, Brewton and Williams moved for summary judgment. In addition to

documents and a deposition describing the events discussed in Part I.A, Spires

provided additional documents regarding Lee’s past acts. Spires submitted Lee’s

disciplinary history from 2003 to 2010, which attributed 48 separate incidents to

him, though none were violent.

      Spires also provided an affidavit from another inmate, Calvin Hodge.

Hodge attested a group of inmates that included Lee had beaten him on August 18,

2010, during a dispute about stolen items. Hodge further attested he identified his

attackers, including Lee, to the “Dep[uty] Warden of Security.” ROA at 1132.

      Finally, Spires provided an undated witness statement submitted by Lee. In

the statement, Lee reported he was getting “frustrated” with his cellmate, and,

absent an intervention, a physical conflict was likely to occur. ROA at 1221. The

district judge granted summary judgment to Brewton and Williams and concluded

that neither had sufficient notice of serious risk to Spires from Lee. This appeal

followed.




                                          6
              Case: 12-16364    Date Filed: 09/16/2014    Page: 7 of 17


                                 II. DISCUSSION

      We address first the summary judgment ruling, then move to the dismissal of

the claims against Thomas and Paul.

A.    Summary Judgment in Favor of Williams and Brewton

      On appeal, Spires challenges the grant of summary judgment in favor of

Unit Manager Brewton and Security Chief Williams as to Lee’s October 18, 2010,

attack on Spires. Spires argues the evidence was sufficient to show both

defendants knew of the serious risk Lee posed to Spires on that date and did

nothing to protect him.

      We review a district judge’s grant of summary judgment de novo. Mann v.

Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009). We consider the facts and

draw all reasonable inferences in the light most favorable to the non-moving party.

Id. Summary judgment is appropriate when the movant shows there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). We may affirm the judgment of the district court on

any grounds supported by the record. Koziara v. City of Casselberry, 392 F.3d

1302, 1306 n.2 (11th Cir. 2004).

1.    Williams

      To survive summary judgment on a § 1983 Eighth Amendment claim, a

plaintiff must produce sufficient evidence of (1) a substantial risk of serious harm,


                                          7
              Case: 12-16364     Date Filed: 09/16/2014   Page: 8 of 17


(2) defendants’ deliberate indifference to that risk, and (3) causation. Carter v.

Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003). To establish a substantial risk of

serious harm, the condition complained of must pose an unreasonable risk of

serious damage to a prisoner’s future health or safety. Chandler v. Crosby, 379

F.3d 1278, 1298 (11th Cir. 2004). To establish deliberate indifference, one must

show: (1) subjective knowledge of a risk of serious harm; (2) disregard of that risk;

(3) by conduct that is more than gross negligence. Thomas v. Bryant, 614 F.3d

1288, 1312 (11th Cir. 2010). An official’s failure to alleviate a significant risk he

should have perceived, but did not, does not violate the Eighth Amendment.

Farmer v. Brennan, 511 U.S. 825, 838, 114 S. Ct. 1970, 1979 (1994); see also

Carter, 352 F.3d at 1349 (explaining that deliberate indifference requires “much

more than mere awareness” of the “generally problematic nature” of an issue).

      Regarding Spires’s claim against Williams, there is insufficient evidence to

conclude Williams had actual knowledge of any substantial risk to Spires posed by

Lee. Spires claims, and we accept, that he submitted four witness statement forms

to prison officials describing threats by Lee. There is no evidence, however, that

Williams was one of the officials that received these statements. Lee’s disciplinary

history, while extensive, had no violent incidents before the attack. The affidavit

from the other inmate, Hodge, does describe an attack by Lee in August 2010, but

Hodges attested he only told the Deputy Warden of Security, not Williams, who


                                          8
                Case: 12-16364       Date Filed: 09/16/2014       Page: 9 of 17


was Security Chief.4 And the undated witness statement submitted by Lee

threatening violence against his cellmate, presumably Spires, does not show

Williams had personal knowledge of the threat posed by Lee.

       Nor did Spires establish that Williams was responsible for placing him into

Building E-4 with Lee. 5 The only connection Williams had to the October 18

attack was that he interviewed Spires afterwards. Although Williams served as

Security Chief for GSP, his position alone, without more, is insufficient to imply

actual knowledge and establish deliberate indifference. See Farmer, 511 U.S. at

838, 842, 114 S. Ct. at 1979, 1981; Thomas, 614 F.3d at 1312; Chandler, 379 F.3d

at 1289-90.

2.     Brewton

       Regarding Brewton, there is evidence he had knowledge of the risk posed by

Lee. Spires notified Brewton that he was having problems with Lee. He also

submitted to Brewton the August 17 witness statement, which stated Spires feared

for his life because of Lee’s threats. Brewton was responsible for security in

Building E-4, where Spires was attacked by Lee.



       4
         It appears Williams has since been promoted to Deputy Warden of Security, but that
was not his position at the time of the attack.
       5
         Spires did submit a document containing Williams’s job description. One of the duties
of his position is serving, when appropriate, on the classification committee, which is responsible
for placement of inmates. Williams, however, explained he was not on the classification
committee at the time Spires was placed in Building E-4, and Spires did not refute it.

                                                9
              Case: 12-16364    Date Filed: 09/16/2014    Page: 10 of 17


        But Brewton, like Williams, had nothing to do with Spires’s placement into

Building E-4. There is no evidence he knew Spires was being assigned to Building

E-4 on the day of the attack. Additionally, Spires was not assaulted until two

months after the threat.

        Although the district judge did not rule on qualified immunity, Brewton

raised it in the district court and also raised it on appeal. Qualified immunity

protects government officials performing discretionary functions from suits in their

individual capacities. Whittier v. Kobayashi, 581 F.3d 1304, 1307 (11th Cir.

2009). It is not enough to establish that a defendant may have violated a

constitutional right; the plaintiff also must show the right was clearly established

such that a reasonable person would have known the conduct was unlawful. Id. at

1308.

        Spires notified Brewton that he believed Lee was a threat to him. The belief

later turned out to be accurate, but there is simply nothing in the record that could

have corroborated Lee’s beliefs for Brewton. We have never held that a prison

official, faced with a bare allegation of a threat from an inmate, is subsequently

liable for any attack occurring after the threat. To the contrary, in Carter we held

that “there must be much more than mere awareness of [an inmate’s] generally

problematic nature.” Carter, 352 F.3d at 1349. Our precedent simply does not

suggest, much less “clearly establish,” a prison official’s knowledge of a bare


                                          10
             Case: 12-16364     Date Filed: 09/16/2014    Page: 11 of 17


threat, without more, creates individual liability for a prison attack. This is

especially true where the attack occurred months after the threat. Accordingly, we

conclude Brewton is entitled to qualified immunity.

B. Dismissal of Claims against Officer Thomas and Deputy Warden Paul

      Spires argues he sufficiently alleged constitutional violations against Officer

Thomas and Deputy Warden Paul, for the lack of potable water in his cell.

Thomas and Paul respond that Spires’s allegations required speculation to state a

cause of action. Thomas and Paul alternatively argue they were entitled to

qualified immunity.

      We review de novo a dismissal for failure to state a claim under Fed. R. Civ.

P. 12(b)(6). Lanfear v. Home Depot, Inc., 679 F.3d 1267, 1275 (11th Cir. 2012).

We accept the allegations in the complaint as true and and construe them in the

light most favorable to the plaintiff. Id. To survive a motion to dismiss, a

complaint must contain sufficient factual allegations, if accepted as true, to state a

claim to relief that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949 (2009) (internal quotation marks omitted). Pro se filings are

to be construed liberally, and a pro se complaint, “however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200 (2007) (internal

quotation marks omitted).


                                          11
             Case: 12-16364      Date Filed: 09/16/2014    Page: 12 of 17


      To state an Eighth Amendment claim under § 1983, a prisoner must allege

an extreme condition that poses an unreasonable risk of serious damage to the

prisoner’s future health or safety, and that the defendants acted with deliberate

indifference to that risk. Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir.

2010); see also Chandler, 379 F.3d at 1298 (highlighting that “extreme

deprivations” are required to make out an Eighth Amendment conditions-of-

confinement claim (internal quotation marks omitted)). A prison official’s act or

omission that results in the denial of “the minimal civilized measure of life’s

necessities” is sufficiently serious to state an Eighth Amendment claim. Farmer,

511 U.S. at 834, 114 S. Ct. at 1977 (internal quotation marks omitted); see also

LaMarca v. Turner, 995 F.2d 1526, 1535 (11th Cir. 1993) (explaining that an

Eighth Amendment violation may be found where a prison official disregards “an

inmate’s basic needs”).

      In a conditions-of-confinement claim, deliberate indifference does not

require acts or omissions to have been committed for the purpose of causing harm

or with knowledge that harm will result. Farmer, 511 U.S. at 835-36, 114 S. Ct. at

1978. It is enough that the official acted or failed to act despite his or her

knowledge of a substantial risk of serious harm. Id. at 842, 114 S. Ct. at 1981.

Prison officials, who actually knew of a substantial risk to an inmate’s health or

safety, may escape liability if they responded reasonably to the risk, even if the


                                           12
             Case: 12-16364     Date Filed: 09/16/2014    Page: 13 of 17


harm ultimately was not averted. Id. at 844, 114 S. Ct. at 1982-83; cf. id. at 847,

114 S. Ct. at 1984 (explaining that an official may be liable under the Eighth

Amendment if he or she fails to “take reasonable measures to abate” a substantial

risk of serious harm). The plaintiff must also show the “official’s acts or omissions

were the cause—not merely a contributing factor—of the constitutionally infirm

condition.” LaMarca, 995 F.2d at 1538; see also id. at 1539 (explaining that

causation may be found where an official was in a position to have taken steps that

could have averted an unconstitutional condition, but failed to do so).

      Read liberally, Spires’s pro se pleadings alleged sufficient facts to state an

unlawful condition of confinement under the Eighth Amendment. The deprivation

of potable water for several days is a denial of a “basic need[]” and “the minimal

civilized measure of life’s necessities.” See Farmer, 511 U.S. at 834, 114 S. Ct. at

1977; LaMarca, 995 F.2d at 1535; see also Chandler v. Baird, 926 F.2d 1057,

1065-66 (11th Cir. 1991) (explaining that the right not to be confined in conditions

lacking basic sanitation is well established). Spires sufficiently alleged an

unreasonable risk of serious harm by asserting he was housed in a cell without

potable water for two weeks. See Richardson, 598 F.3d at 737.

      Spires also alleged that, while escorting him to the isolation cell, Thomas

stated: “Enjoy your stay in isolation with no water to drink.” ROA at 109. This

allegation was sufficient to show Thomas knew the cell to which she was taking


                                          13
             Case: 12-16364      Date Filed: 09/16/2014    Page: 14 of 17


Spires lacked potable water. Read liberally, the combined effect of several

allegations in Spires’s pleadings reasonably supports an inference that Thomas

knew Spires would be spending an unreasonable amount of time without potable

water. First, Spires had received 21 days in an isolation cell after marijuana was

found in his locker. A factfinder reasonably could infer that drug-possession

infractions typically resulted in at least several days in an isolation cell. Second,

Spires alleged that, while being escorted to the isolation cell, Thomas asked him to

divulge the source of his marijuana. Because Thomas knew the reason behind

Spires’s punishment, a factfinder also reasonably could infer she knew Spires was

to spend 21 days in the cell, or, at the very least, she “strongly suspected,” there

was a risk Spires would spend multiple days in the cell without drinking water.

See Farmer, 511 U.S. at 843 n.8, 114 S. Ct. at 1981 n.8.

      Finally, Spires alleged he spent several days in the isolation cell without

water to drink, during which he suffered extreme thirst and resorted to drinking

water out of the toilet. This caused him to suffer cramps, vomiting, diarrhea, and

blood in his stool. These allegations support a reasonable inference that Thomas

did not tell anyone Spires was housed in an isolation cell without potable water.

See id. at 847, 114 S. Ct. at 1984 (explaining that liability may lie where an official

fails to “take reasonable measures to abate” a substantial risk of serious harm).

Thus, Spires’s allegations were sufficient to state a plausible claim that Thomas


                                          14
             Case: 12-16364     Date Filed: 09/16/2014    Page: 15 of 17


acted with deliberate indifference to an unreasonable risk of serious harm to

Spires’s health, which caused Spires to suffer serious health issues. See Thomas,

614 F.3d at 1312; Swint v. City of Wadley, Ala., 51 F.3d 988, 999 (11th Cir. 1995);

LaMarca, 995 F.2d at 1539 (explaining that causation may be found where an

official was in a position to have taken steps that could have averted an

unconstitutional condition, but failed to do so).

      With respect to Deputy Warden Paul, Spires alleged he informed Paul on

October 3, five days after he was placed in his isolation cell, of his “ordeal” of

being kept in a cell with no potable water, which caused him to drink water from

the toilet. ROA at 111. This allegation could have been better drafted, but a

reasonable inference may be drawn that the “ordeal” to which Spires referred

included his unsuccessful attempts to get GSP officers to provide potable water in

his cell. Spires’s allegation he informed Paul that he had resorted to drinking toilet

water further supports an inference he had been unsuccessful in obtaining potable

water. The same allegation reasonably supports an inference Paul knew Spires had

been unsuccessful for several days in his attempts to obtain relief from officers

with whom he had contact, or, at the very least, that Paul strongly suspected this

was the case. See Farmer, 511 U.S. at 842-43 & n.8, 114 S. Ct. at 1981 & n.8.

Thus, Spires sufficiently alleged Paul knew of, or strongly suspected the existence




                                          15
             Case: 12-16364     Date Filed: 09/16/2014    Page: 16 of 17


of, an unreasonable risk of serious harm to Spires’s health. See id.; Richardson,

598 F.3d at 737.

      In view of that knowledge, Paul’s response—that Spires should again bring

the problem to cell block officers—sufficiently states a claim that Paul acted with

deliberate indifference to an unreasonable risk of serious harm to Spires’s health,

which resulted in Spires suffering extreme thirst and several serious health issues.

See Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949; Thomas, 614 F.3d at 1312; Swint,

51 F.3d at 999; LaMarca, 995 F.2d at 1539.

      Moreover, Paul’s response referred to the lack of potable water as one of the

“consequences” of getting caught with marijuana. ROA at 113. When viewed in

context with Spires’s additional allegations, this supports a plausible inference that

Paul treated the lack of water as punishment for possessing marijuana and,

consequently, failed to take measures to abate it in a reasonably timely manner.

See Farmer, 511 U.S. at 847, 114 S. Ct. at 1984. It further supports a showing that

the prolonged deprivation of water was the result of more than gross negligence.

See Thomas, 614 F.3d at 1312. Finally, the defendants’ passing suggestion on

appeal, that Paul had no reason to believe Spires did not have other sources of

hydration, ignores Spires’s allegation that he informed Paul he had to drink toilet

water to quench his thirst.




                                          16
             Case: 12-16364     Date Filed: 09/16/2014   Page: 17 of 17


      For all of the above reasons, Officer Thomas and Deputy Warden Paul are

not entitled to qualified immunity on the face of Spires’s complaint. Assuming the

truth of Spires’s allegations, it would be abundantly clear to a reasonable officer

that housing an inmate in a cell without potable water for at least several days

would violate the inmate’s constitutional rights. See Whittier, 581 F.3d at 1307-08;

see also Baird, 926 F.2d at 1065-66 (explaining that the right of a prisoner not to

be confined in conditions lacking basic sanitation is well established). Therefore,

we reverse the dismissal of Spires’s claims against Thomas and Paul.

                               III. CONCLUSION

      We reverse the dismissal of Spires’s claims against Officer Thomas and

Deputy Warden Paul, affirm the grant of summary judgment to Unit Manager

Brewton and Security Chief Williams, and remand for further proceedings.

      AFFIRMED IN PART, REVERSED AND REMANDED IN PART.




                                          17